DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/22 has been entered.
 
Response to Arguments
Applicant’s arguments, see Pg. 9, filed 6/28/22, with respect to the rejection of claims 1, 20 and 32 under 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 1, 20 and 32 under 35 USC 103 has been withdrawn. 

Allowable Subject Matter
Claims 1,6,11,15-16,18,20-21,23-25,29-30,32-34 and 36 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0076027 (Maenishi) teaches a connector for a plumbing system comprising a gasket which has a first configuration in which its inner diameter is greater than an inner diameter and outer diameter of the pipe to which it seals and a second configuration in which it is compressed to reduce the gasket diameter. However the gasket seals to the outside of the cylindrical pipe and as such its inner diameter is not less than the outer diameter of the pipe.
US 6,460,898 (Chieh) is a universal pipe joint comprising a round body engaging a rounded seat, a gasket is placed between the body and seat however the gasket is shaped to match the seat curvature and as such does not have an interior diameter larger than an inner diameter of the seat prior to engagement/securing of the joint.
US 6,859,956 (Mantyla) teaches a plumbing connector comprising a round body and round seat secured by a coupler comprising a gasket having an inner diameter. The gasket is compressed to reduce its inner diameter and seal the connection however there is not explicit detail regarding this process such as whether the inner diameter of the gasket was greater than the inner diameter of the seat prior to compression/engagement of the gasket.
US 9,896,827 (Hsieh) is a plumbing connector for an overflow fitting (Fig. 5) comprising a rounded body which inserts into a seat, a gasket is located in the seat which is compressed upon engagement of a nut to seal the connection between the rounded body and seat. However the gasket is installed into the seat and as such its inner diameter is not greater than the inner diameter of the seat prior to the gasket being compressed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754